
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(p)


The Dow Chemical Company
Elective Deferral Plan

ARTICLE I

PURPOSE AND EFFECTIVE DATE

        The purpose of The Dow Chemical Company Elective Deferral Plan ("Plan")
is to aid The Dow Chemical Company and its subsidiaries in retaining and
attracting executive employees by providing them with tax deferred savings
opportunities. The Plan provides a select group of management and highly
compensated employees, within the meaning of Sections 201(2), 301(a)3 and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(ERISA) and therefore exempt from Parts 2, 3, and 4 of Title I of ERISA, of The
Dow Chemical Company with the opportunity to elect to defer receipt of specified
portions of compensation, and to have these deferred amounts treated as if
invested in specified Hypothetical Investment Benchmarks. The Plan shall be
effective for deferral elections made hereunder on or after January 1, 2001. The
benefits provided under the Plan shall be provided in consideration for services
to be performed after the effective date of the Plan, but prior to the
executive's retirement.

        Effective December 15, 1994, The Dow Chemical Company originally adopted
The Dow Chemical Company Elective Deferral Plan. Minor amendments were made to
the Plan on December 11, 1997. On October 19, 2000 The Dow Chemical Company
amended and restated the Plan, to be effective as of January 1, 2001, to read as
set forth in this Plan document. Minor amendments to the restated Plan were made
on December 11, 2000, September 10, 2001, October 4, 2001, September 9, 2002,
December 2, 2002, February 3, 2003, April 7, 2003, July 7, 2003, August 4, 2003
and December 10, 2003. The Dow Chemical Company again restated the Plan on
August 6, 2004, effective as of January 1, 2001, in order to clarify certain
provisions of the Plan. Minor amendments to the restated Plan were made on
October 7, 2004.

ARTICLE II

DEFINITIONS

        For the purposes of this Plan, the following words and phrases shall
have the meanings indicated, unless the context clearly indicates otherwise:

        Section 2.01    Administrator.    "Administrator" means the Retirement
Board appointed under the Dow Employees' Pension Plan.

        Section 2.02    Base Salary.    "Base Salary" means the annual base rate
of pay from the Company at which a Participant is employed (excluding
Performance Awards, commissions, relocation expenses, and other non-regular
forms of compensation) before deductions under (A) deferrals pursuant to
Section 4.02 and (B) contributions made on his or her behalf to any qualified
plan maintained by any Company or to any cafeteria plan under Section 125 of the
Internal Revenue Code maintained by any Company.

        Section 2.03    Base Salary Deferral.    "Base Salary Deferral" means
the amount of a Participant's Base Salary which the Participant elects to have
withheld on a pre-tax basis from his Base Salary and credited to his or her
Deferral Account pursuant to Section 4.02.

        Section 2.04    Beneficiary.    "Beneficiary" means the person, persons
or entity designated by the Participant to receive any benefits payable under
the Plan pursuant to Article VIII.

        Section 2.05    Board.    "Board" means the Board of Directors of The
Dow Chemical Company.

        Section 2.06    Change of Control.    For purposes of this Plan, a
"Change of Control" shall be deemed to have occurred upon: (i) the dissolution
or liquidation of The Dow Chemical Company; (ii) a reorganization, merger or
consolidation of The Dow Chemical Company with one or more corporations as a
result of which The Dow Chemical Company is not a surviving corporation;
(iii) approval by the stockholders of The Dow Chemical Company of any sale,
lease, exchange, or other transfer (in one or series of transactions) of all or
substantially all of the assets of The Dow Chemical

117

--------------------------------------------------------------------------------



Company; (iv) approval by the stockholders of The Dow Chemical Company of any
merger or consolidation of The Dow Chemical Company in which the holders of the
voting stock of The Dow Chemical Company immediately before the merger or
consolidation will not own fifty percent (50%) or more of the outstanding voting
shares of the continuing or surviving corporation immediately after such merger
or consolidation, or (v) a change of fifty-one percent (51%) (rounded to the
next whole person) in the membership of the Board of Directors of The Dow
Chemical Company within a twenty-four (24) month period, unless the election or
nomination for election by stockholders of each new director within such period
was approved by the vote of eighty-five percent (85%) (rounded to the next whole
person) of the directors still in office who were in office at the beginning of
the twenty-four month period.

        Section 2.07    Common Stock.    "Common Stock" means the common stock
of The Dow Chemical Company.

        Section 2.08    Company.    "Company" means The Dow Chemical Company,
its successors, any subsidiary or affiliated organizations authorized by the
Board or the Retirement Board to participate in the Plan and any organization
into which or with which The Dow Chemical Company may merge or consolidate or to
which all or substantially all of its assets may be transferred.

        Section 2.09    Deferral Account.    "Deferral Account" means the
notional account established for record keeping purposes for each Participant
pursuant to Article VI.

        Section 2.10    Deferral Period.    "Deferral Period" is defined in
Section 4.02.

        Section 2.11    Deferred Amount.    "Deferred Amount" is defined in
Section 4.02.

        Section 2.12    Designee.    "Designee" shall mean The Dow Chemical
Company's North American Compensation Resource Center to whom the Retirement
Board has delegated the authority to take action under the Plan.

        Section 2.13    Disability.    "Disability" means eligibility for
disability benefits under the terms of the Long-Term Disability Plan maintained
by The Dow Chemical Company. The Retirement Board, in its complete and sole
discretion, shall determine a Participant's disability. The Administrator may
require that the Participant submit to an examination on an annual basis, at the
expense of the Company at which such Participant was employed, by a competent
physician or medical clinic selected by the Retirement Board to confirm
Disability. On the basis of such medical evidence, the determination of the
Retirement Board as to whether or not a condition of Disability exists or
continues shall be conclusive.

        Section 2.14    Eligible Compensation.    "Eligible Compensation" means
any Base Salary, Performance Awards or Other Bonuses and any other monies deemed
to be eligible compensation by The Dow Chemical Company.

        Section 2.15    Eligible Employee.    "Eligible Employee" means a key
employee of any Company who: (i) is a United States employee or an expatriate
who is paid from one of The Dow Chemical Company's U.S. entities, (ii) is a
member of the functional specialist/functional leader or global leadership job
families, (iii) has a job level of L2 or higher, (iv) is eligible for
participation in the Savings Plan, (v) is designated by the Administrator as
eligible to participate in the Plan as of September 30 for deferral of Base
Salary and Performance Awards, and (vi) qualifies as a member of the "select
group of management or highly compensated employees" under ERISA.

        Section 2.16    ERISA.    "ERISA" means the Employee Retirement Income
Security Act of 1974, as amended.

        Section 2.17    Fair Market Value.    "Fair Market Value" of a share of
Common Stock means the closing price of The Dow Chemical Company's Common Stock
on the New York Stock Exchange on the most recent day on which the Common Stock
was so traded that precedes the date the Fair Market Value is to be determined.
The definition of Fair Market Value in this Section shall be exclusively used to
determine the values of a Participant's interest in The Dow Chemical Company
Stock Index Fund (defined in Section 6.02(b)) for all relevant purposes under
the Plan.

        Section 2.18    Form of Payment.    "Form of Payment" means payment in
one lump sum or in substantially equal monthly, quarterly or annual installments
not to exceed 15 years.

        Section 2.19    Hardship Withdrawal.    "Hardship Withdrawal" means the
early payment of all or part of the balance in a Deferral Account(s) in the
event of an Unforeseeable Emergency.

118

--------------------------------------------------------------------------------



        Section 2.20    Hypothetical Investment Benchmark.    "Hypothetical
Investment Benchmark" shall mean the phantom investment benchmarks which are
used to measure the return credited to a Participant's Deferral Account.

        Section 2.21    Matching Contribution.    "Matching Contribution" means
the amount of annual matching contribution that each Company will make to the
Plan.

        Section 2.22    Other Bonus.    "Other Bonus" means the amount awarded
to a Participant for a Plan Year under any other incentive plan maintained by
any Company that has been established and authorized as eligible for deferral.

        Section 2.23    Other Deferral.    "Other Deferral" means the amount of
a Participant's Other Bonus which the Participant elects to have withheld on a
pre-tax basis credited to his or her account pursuant to Section 4.02.

        Section 2.24    Participant.    "Participant" means any individual who
is eligible and makes an election to participate in this Plan by filing a
Participation Agreement as provided in Article IV.

        Section 2.25    Participation Agreement.    "Participation Agreement"
means an agreement filed by a Participant in accordance with Article IV.

        Section 2.26    Performance Awards.    "Performance Awards" means the
amount paid in cash to the Participant by any Company in the form of annual
incentive bonuses for a Plan Year.

        Section 2.27    Performance Deferral.    "Performance Deferral" means
the amount of a Participant's Performance Award which the Participant elects to
have withheld on a pre-tax basis from his or her Performance Award and credited
to his or her account pursuant to Section 4.02.

        Section 2.28    Phantom Share Units.    "Phantom Share Units" means
units of deemed investment in shares of The Dow Chemical Company Common Stock so
determined under Section 6.02(b).

        Section 2.29    Plan Year.    "Plan Year" means a twelve-month period
beginning January 1 and ending the following December 31.

        Section 2.30    Retirement.    "Retirement" means normal or early
retirement of a Participant from the Companies after attaining age 65 or age 50
with at least ten years of service under the Dow Employees' Pension Plan or any
other defined benefit pension plan maintained by a Company under which a
Participant is eligible to receive a benefit.

        Section 2.31    Retirement Board.    "Retirement Board" means the
general administrator of the Plan appointed under the Dow Employees' Pension
Plan.

        Section 2.32    Savings Plan.    "Savings Plan" means The Dow Chemical
Company Employees' Savings Plan as it currently exists and as it may
subsequently be amended.

        Section 2.33    Section 16 Participant.    "Section 16 Participant"
means an officer or director of The Dow Chemical Company required to report
transactions in The Dow Chemical Company securities to the Securities and
Exchange Commission pursuant to Section 16(a) of the Securities Exchange Act of
1934.

        Section 2.34    Termination of Employment.    "Termination of
Employment" means the cessation of a Participant's services as an employee of
the Companies, whether voluntary or involuntary, for any reason other than
Retirement, Disability or Death.

        Section 2.35    Unforeseeable Emergency.    "Unforeseeable Emergency"
means severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant or a dependent of the
Participant, loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant as determined by the Administrator.

119

--------------------------------------------------------------------------------



        Section 2.36    Valuation Date.    "Valuation Date" means the last day
of each calendar month or such other date as the Administrator in its sole
discretion may determine.

ARTICLE III

ADMINISTRATION

        Section 3.01    Administrator Duties.    This Plan shall be administered
by the Retirement Board. The Retirement Board shall consist of not less than
three members who may, but need not, be employed by any Company. Each person
appointed to the Retirement Board shall signify acceptance of his or her
position and may resign by delivery of a written notice to The Dow Chemical
Company. The Dow Chemical Company may remove any member at its pleasure by
delivery of a written notice to the member. In the event of any vacancy in
membership, The Dow Chemical Company shall (or, if at least three members are
then serving, may in its discretion) appoint a successor to fill the vacancy in
office; provided, however, that the Retirement Board may exercise its full
authority and discretion notwithstanding the existence of any vacancy. Members
shall serve without compensation for their services. The Retirement Board shall
act by a majority of its members by vote at a meeting or by unanimous consent in
writing. If all members of the Retirement Board are not available, a quorum,
consisting of three (3) members of the Retirement Board, may act by a majority
of the quorum. It may authorize one or more of its members to execute documents
in its behalf. Any person, upon written notification of the authorization, shall
accept and rely upon that authorization until notified in writing that the
Retirement Board has revoked the authorization. The Retirement Board shall
appoint a secretary (who may or may not be a Retirement Board member) to keep
all minutes of its meetings and to receive and deliver all notices. The
secretary shall record and, where appropriate, communicate to all persons
affected all delegations made by the Retirement Board of its responsibilities,
any rules and procedures adopted by the Retirement Board and all other formal
actions taken by the Retirement Board. No member of the Retirement Board shall
vote or act on any matter relating solely to him/herself. The Administrator may
participate in a meeting of such committee by means of a conference telephone or
similar communications equipment that enables all persons participating in the
meeting to hear each other, and such participation in a meeting shall constitute
presence in person at the meeting and waiver of notice of such meeting.

        The Retirement Board shall be responsible for the administration of this
Plan and shall have all powers necessary to administer this Plan, including
discretionary authority to determine eligibility for benefits and to decide
claims under the terms of this Plan, except to the extent that any such powers
that are specially vested in any other person administering this Plan by the
Administrator. The Administrator may from time to time establish rules for the
administration of this Plan, and it shall have the exclusive right to interpret
this Plan and to decide any matters arising in connection with the
administration and operation of this Plan. All rules, interpretations and
decisions of the Administrator shall be conclusive and binding on any Company,
Participants and Beneficiaries.

        The Retirement Board has delegated to the North American Compensation
Resource Center responsibility for performing certain administrative and
ministerial functions under this Plan. The Designee shall be responsible for
determining in the first instance issues related to eligibility, Hypothetical
Investment Benchmarks, distribution of Deferred Amounts, determination of
account balances, crediting of hypothetical earnings and debiting of
hypothetical losses and of distributions, withdrawals, deferral elections and
any other duties concerning the day-to-day operation of this Plan. The
Retirement Board shall have discretion to delegate such additional duties as it
may determine. The Designee may retain and supervise outside providers, third
party administrators, record keepers and professionals (including in-house
professionals) to perform any or all of the duties delegated to it hereunder.

        Neither The Dow Chemical Company, any other Company, a member of the
Board, a member of the Retirement Board nor any Designee shall be liable for any
act or action hereunder, whether of omission or commission, by any other member
or employee or by any agent to whom duties in connection with the administration
of this Plan have been delegated or for anything done or omitted to be done in
connection with this Plan.

        The Dow Chemical Company shall, to the fullest extent permitted by law,
indemnify each director, officer or employee of The Dow Chemical Company
(including the heirs, executors, administrators and other personal
representatives of such person), each member of the Retirement Board and any
Designee against expenses (including attorneys' fees), judgments, fines, amounts
paid in settlement, actually and reasonably incurred by such person in
connection with any threatened, pending or actual suit, action or proceeding
(whether civil, criminal, administrative or investigative in nature or
otherwise) in which such person may be involved by reason of the fact that he or
she is or was serving this Plan in any capacity at the request of The Dow
Chemical Company, the Administrator or Designee.

120

--------------------------------------------------------------------------------



        Any expense incurred by The Dow Chemical Company or the Administrator
relative to the administration of this Plan shall be paid by The Dow Chemical
Company and/or may be deducted from the Deferral Accounts of the Participants as
determined by the Administrator or Designee.

        Section 3.02    Claim Procedure.    If a Participant or Beneficiary
makes a written request alleging a right to receive payments under this Plan or
alleging a right to receive an adjustment in benefits being paid under this
Plan, such actions shall be treated as a claim for benefits. All claims for
benefits under this Plan shall be sent to the Designee. If the Designee
determines that any individual who has claimed a right to receive benefits, or
different benefits, under this Plan is not entitled to receive all or any part
of the benefits claimed, the Designee shall inform the claimant in writing of
such determination and the reasons therefor in terms calculated to be understood
by the claimant. The notice shall be sent within 60 days of the claim unless the
Designee determines that additional time, not exceeding 60 additional days, is
needed and so notifies the claimant. The notice shall make specific reference to
the pertinent Plan provisions on which the denial is based, and shall describe
any additional material or information that is necessary to perfect the claim.
Such notice shall, in addition, inform the claimant of the procedure that the
claimant should follow to take advantage of the review procedures set forth
below in the event the claimant desires to contest the denial of the claim. The
claimant may within 60 days thereafter submit in writing to the Administrator a
notice that the claimant contests the denial of his or her claim and desires a
further review by the Administrator. The Administrator shall within 60 days
thereafter review the claim and authorize the claimant to review pertinent
documents and submit issues and comments relating to the claim to the
Administrator. The Administrator will render a final decision on behalf of The
Dow Chemical Company with specific reasons therefor in writing and will transmit
it to the claimant within 60 days of the written request for review, unless the
Administrator determines that additional time, not exceeding 60 days, is needed,
and so notifies the claimant. If the Administrator fails to respond to a claim
filed in accordance with the foregoing within 60 days or any such extended
period, the claim shall be deemed to have been denied. If such determination is
favorable to the claimant, it shall be binding and conclusive. If such
determination is adverse to the claimant, it shall be binding and conclusive
unless the claimant notifies the Retirement Board within 90 days after the
mailing or delivery to him or her by the Retirement Board of its determination
that he or she intends to institute legal proceedings challenging the
determination of the Retirement Board, and actually institutes such legal
proceeding within 180 days after such mailing or delivery.

ARTICLE IV

PARTICIPATION

        Section 4.01    Participation.    Participation in the Plan shall be
limited to Eligible Employees who elect to participate in this Plan by filing a
Participation Agreement with the Administrator. A Participation Agreement must
be filed on or prior to the November 30 immediately preceding the Plan Year for
which it is effective. The Administrator shall have the discretion to establish
special deadlines regarding the filing of Participation Agreements for
Participants. Notwithstanding the foregoing, the Retirement Board, in its sole
discretion, may permit a newly eligible Participant to submit a Participation
Agreement within 30 days of that employee becoming eligible, and deferrals shall
commence as soon as practical thereafter. An individual shall not be eligible to
elect to participate in this Plan unless the individual is a Participant for the
Plan Year for which the election is made. In the event a Participant transfers
to a subsidiary of any Company and such subsidiary does not participate in the
Plan, the Participant's Deferred Amount shall cease, and the Participant's
Deferral Account shall remain in effect until such time as the benefits are
distributed as originally elected by the Participant in the Participation
Agreement.

        Section 4.02    Contents of Participation Agreement.    Subject to
Article VII, each Participation Agreement shall set forth: (i) the amount of
Eligible Compensation for the Plan Year or performance period to which the
Participation Agreement relates that is to be deferred under the Plan (the
"Deferred Amount"), expressed as either a dollar amount or a percentage of the
Base Salary and Performance Awards for such Plan Year or performance period;
provided, that the minimum Deferred Amount for any Plan Year or performance
period shall not be less than 5% (in 5% increments) of Base Salary and/or 5% (in
5% increments) of Performance Award/Other Bonus; (ii) the maximum Deferred
Amount for any Plan Year or performance period shall not exceed 50% of Base
Salary and 85% of Performance Award/Other Bonus; (iii) the period after which
payment of the Deferred Amount is to be made or begin to be made (the "Deferral
Period"), which shall be (A) a specific future year, not greater than the year
the Participant reaches age 701/2 or (B) the period ending upon the Retirement
or prior termination of employment of the Participant; and (iv) the form in
which payments are to be made, which may be a lump sum or in substantially equal
monthly, quarterly or annual installments not to exceed 15 years. Participation
Agreements are to be completed in a format specified by the Administrator.

121

--------------------------------------------------------------------------------



        Section 4.03    Modification or Revocation of Election by
Participant.    A Participant may not change the amount of his or her Deferred
Amount during a Plan Year. A Participant's Participation Agreement may not be
made, modified or revoked retroactively, nor may a deferral period be shortened
or reduced except as expressly provided in this Plan. For deferrals to occur
from Performance Awards, the Participant must be actively employed, an eligible
retiree or a member of an entire class of employees identified by the
Administrator as eligible under Section 7.10.

ARTICLE V

DEFERRED COMPENSATION

        Section 5.01    Elective Deferred Compensation.    Except for Section 16
Participants, the Deferred Amount of a Participant with respect to each Plan
Year of participation in the Plan shall be credited to the Participant's
Deferral Account as and when such Deferred Amount would otherwise have been paid
to the Participant. For Section 16 Participants who elect to direct their
Deferred Amount to the Hypothetical Investment Benchmark of The Dow Chemical
Company Stock Index Fund only, the Deferred Amount of that Participant with
respect to each Plan Year of participation shall be credited to the
Participant's Deferral Account in the Hypothetical Investment Benchmark of 125%
of Ten Year Treasury Notes as and when such Deferred Amount would otherwise have
been paid to the Participant; on a quarterly basis (on the last business day of
the months of March, June, September and December), such Deferred Amount shall
be reallocated to the Hypothetical Investment Benchmark of The Dow Chemical
Company Stock Index Fund. If a Participant is employed at a Company other than
The Dow Chemical Company, such Company shall pay or transfer the Deferred
Amounts for all such Company's Participants to The Dow Chemical Company as and
when the Deferred Amounts are withheld from a Participant's Base Salary,
Performance Award or Other Bonus. Such forwarded Deferred Amounts will be held
as part of the general assets of The Dow Chemical Company. The earnings based on
a Participant's investment selection among the Hypothetical Investment
Benchmarks specified in Appendix A hereto, as amended by the Administrator from
time to time, shall be borne by The Dow Chemical Company. To the extent that any
Company is required to withhold any taxes or other amounts from the Deferred
Amount pursuant to any state, Federal or local law, such amounts shall be taken
out of other compensation eligible to be paid to the Participant that is not
deferred under this Plan.

        Section 5.02    Vesting of Deferral Account.    Except as provided in
Sections 7.03 and 7.15, a Participant shall be 100% vested in his or her
Deferral Account as of each Valuation Date.

ARTICLE VI

MAINTENANCE AND INVESTMENT OF ACCOUNTS

        Section 6.01    Maintenance of Accounts.    Separate Deferral Accounts
shall be maintained for each Participant. More than one Deferral Account may be
maintained for a Participant as necessary to reflect (a) various Hypothetical
Investment Benchmarks and/or (b) separate Participation Agreements specifying
different Deferral Periods and/or forms of payment. A Participant's Deferral
Account(s) shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to the Participant pursuant to this
Plan, and shall not constitute or be treated as a trust fund of any kind. The
Administrator shall determine the balance of each Deferral Account, as of each
Valuation Date, by adjusting the balance of such Deferral Account as of the
immediately preceding Valuation Date to reflect changes in the value of the
deemed investments thereof, credits and debits pursuant to Section 6.02 and
Section 7.03 and distributions pursuant to Article VII with respect to such
Deferral Account since the preceding Valuation Date.

        Section 6.02    Hypothetical Investment Benchmarks.    (a) Each
Participant shall be entitled to direct the manner in which his or her Deferral
Accounts will be deemed to be invested, selecting among the Hypothetical
Investment Benchmarks specified in Appendix A hereto, as amended by the
Administrator from time to time, and in accordance with such rules, regulations
and procedures as the Administrator may establish from time to time.
Notwithstanding anything to the contrary herein, earnings and losses based on a
Participant's investment elections shall begin to accrue as of the date such
Participant's Deferral Amounts are credited to his or her Deferral
Accounts.    Participants, except for Section 16 Participants, can reallocate
among the Hypothetical Investment Benchmarks on a daily basis. Section 16
Participants can reallocate among the Hypothetical Investment Benchmarks in
accordance with such rules, regulations and procedures as the Administrator may
establish from time to time. This reallocation capability is extended to the
monies associated with deferrals for services performed on or after January 1,
2001. Account balances from deferrals that occurred prior to January 1, 2001
will maintain the investment direction authorized under similar prior plans.
Notwithstanding the foregoing, once

122

--------------------------------------------------------------------------------



within 180 days after Retirement a Participant may reallocate deferrals that
occurred prior to January 1, 2001 between The Dow Chemical Company Stock Index
Fund and the 125% of Ten Year Treasury Note Hypothetical Investment Benchmarks.

        (b)   (i) The Hypothetical Investment Benchmarks available for Deferral
Accounts will include "The Dow Chemical Company Stock Index Fund." The Dow
Chemical Company Stock Index Fund will consist of deemed investments in shares
of The Dow Chemical Company Common Stock including reinvestment of dividends,
stock splits and without brokerage fees. Deferred Amounts that are deemed to be
invested in The Dow Chemical Company Stock Index Fund shall be converted into
Phantom Share Units based upon the Fair Market Value of the Common Stock as of
the date(s) the Deferred Amounts are to be credited to a Deferral Account. The
portion of any Deferral Account that is invested in The Dow Chemical Company
Stock Index Fund shall be credited, as of each dividend payment date, with
additional Phantom Share Units of Common Stock with respect to cash dividends
paid on the Common Stock with record dates during the period beginning on the
day after the most recent preceding Valuation Date and ending on such Valuation
Date.

        (ii)   When a reallocation or a distribution of all or a portion of a
Deferral Account that is invested in The Dow Chemical Company Stock Index Fund
is to be made, the balance in such a Deferral Account shall be determined by
multiplying the Fair Market Value of one share of Common Stock on the most
recent Valuation Date preceding the date of such reallocation or distribution by
the number of Phantom Share Units to be reallocated or distributed. Upon a
distribution, the amounts in The Dow Chemical Company Stock Index Fund shall be
distributed in the form of cash having a value equal to the Fair Market Value of
a comparable number of actual shares of Common Stock.

        (iii)  In the event of a reorganization, recapitalization, stock split,
stock dividend, combination of shares, merger, consolidation, or other change in
the corporate structure of The Dow Chemical Company affecting Common Stock, or a
sale by The Dow Chemical Company of all or part of its assets, or any
distribution to stockholders other than a normal cash dividend, then the
Administrator may make appropriate adjustments to the number of deemed shares
credited to any Deferral Account. The determination of the Retirement Board as
to such adjustments, if any, to be made shall be conclusive.

        (iv)  Notwithstanding any other provision of this Plan, the
Administrator shall adopt such procedures as it may determine are necessary to
ensure that with respect to any Participant who is actually or potentially
subject to Section 16(b) of the Securities Exchange Act of 1934, as amended, the
crediting of deemed shares to his or her Deferral Account is deemed to be an
exempt purchase for purposes of such Section 16(b), including without limitation
requiring that no shares of Common Stock or cash relating to such deemed shares
may be distributed for six months after being credited to such Deferral Account.

        Section 6.03    Statement of Accounts.    Each Participant shall be
issued quarterly statements of his or her Deferral Account(s) in such form as
the Administrator deems desirable, setting forth the balance to the credit of
such Participant in his or her Deferral Account(s) as of the end of the most
recently completed quarter.

ARTICLE VII

BENEFITS

        Section 7.01    Time and Form of Payment.    At the end of the Deferral
Period for each Deferral Account, The Dow Chemical Company shall pay to the
Participant the balance of such Deferral Account at the time or times elected by
the Participant in the applicable Participation Agreement. If the Participant is
employed at a Company other than The Dow Chemical Company, such Company shall
pay the balance of such Participant's Deferral Account, pursuant to the terms of
the Plan, and The Dow Chemical Company shall reimburse such Company for any such
payments. If the Participant has elected to receive payments from a Deferral
Account in a lump sum, The Dow Chemical Company (or any other Company as
described above) shall pay the balance in such Deferral Account (determined as
of the most recent Valuation Date preceding the end of the Deferral Period) in a
lump sum in cash on the January 31st after the end of the Deferral Period,
and/or as soon as administratively feasible in the year of the payment of the
Performance Award for the Performance Award deferral. If the Participant has
elected to receive payments from a Deferral Account in installments, The Dow
Chemical Company (or any other Company as described above) shall make cash only
payments from such Deferral Account, each of which annual amount shall consist
of an amount equal to (i) the balance of such Deferral Account as of the most
recent annual Valuation Date preceding the first annual payment date times
(ii) a fraction, the numerator of which is one and the denominator of which is
the number of remaining installment years (including the installment being
paid). The first such installment shall be paid on the January 31st after the
end of the Deferral Period and each subsequent installment shall be paid on or
about the

123

--------------------------------------------------------------------------------



anniversary of such first payment or in quarterly or monthly intervals, if
selected. Each such installment shall be deemed to be made on a pro rata basis
from each of the different deemed investments of the Deferral Account (if there
is more than one such deemed investment).

        For Participants who elect to commence distribution of benefits upon
Retirement, the lump sum cash payment or the first installment shall be paid on
the January 31st after Retirement, and/or as soon as administratively feasible
in the year of the payment of the Performance Award for the Performance Award
deferral.

        Notwithstanding any of the foregoing, Deferred Account distributions
must begin no later than the April 1st after the calendar year in which the
Participant reaches age 701/2.

        Section 7.02    Changing Form of Benefit.    Participants may elect an
alternative form of payout as available under Section 7.01 by written election
filed with the Administrator; provided, however, that the Participant files the
election in the prior tax year and at least six (6) months prior to the first
day of the month in which payments are to commence. Distribution change
elections for payments commencing in January must be made no later than June 30
of the prior calendar year.

        If the Participant files the election in the year that the benefit
payments are to commence or in the prior year but less than six (6) months prior
to the date of benefit commencement, the Participant will have his or her
Deferral Account reduced by ten percent (10%) at the Valuation Date immediately
prior to commencement of payments, and, for future deferrals only, all
Participation Agreements previously filed by such Participant shall be null and
void after such election is filed (including without limitation Participation
Agreements with respect to Plan Years or performance periods that have not yet
been completed), and such a Participant shall not thereafter be entitled to file
any Participation Agreements under the Plan with respect to the first Plan Year
that begins after such election is made.

        Section 7.03    Matching Contribution.    Each Participant who elects to
make deferrals of Eligible Compensation to the Plan will be credited with a
Matching Contribution utilizing the same formula authorized under the Savings
Plan for employer matching contributions. For purposes of calculating the match
under this Plan, The Dow Chemical Company will assume each Participant is
contributing the maximum allowable amount to the Savings Plan and receiving a
match thereon. This assumed match from the Savings Plan will be offset from the
Matching Contribution calculated under provisions of the Elective Deferral Plan.
Notwithstanding the foregoing, the sum of the Matching Contribution under the
Plan plus the assumed employer matching contributions under the Savings Plan may
not exceed fifteen thousand dollars ($15,000) in each Plan Year. The amount of
the Matching Contribution may be based on a formula that takes into account a
Participant's overall compensation and may be subject to maximum or minimum
limitations. The Matching Contribution shall be credited to the Deferral Account
as soon as administratively feasible within the first 60 days of the following
plan year. The Matching Contribution shall be invested among the same
Hypothetical Investment Benchmarks as defined in 6.02 in the same proportion as
the elections made by the Participant governing the Base Salary deferrals of the
Participant. The Matching Contribution shall be distributed to the Participant
according to the election made by the Participant governing his or her Base
Salary deferrals and will vest one hundred percent (100%) on the date credited
to the Participant's account.

        If a Participant is employed by a Company, other than The Dow Chemical
Company, an amount equal to all Matching Contributions credited to Participants
of such Company shall be paid or transferred in full by such Company to The Dow
Chemical Company as of the date such Matching Contribution is credited to a
Participant's Deferred Account. The Dow Chemical Company shall hold such amounts
as part of the general assets of The Dow Chemical Company.

        Section 7.04    Retirement.    Subject to Section 7.01 and Section 7.11
hereof, if a Participant has elected to have the balance of his or her Deferral
Account distributed upon Retirement or after a Specific Future Year, the account
balance of the Participant (determined as of the most recent Valuation Date
preceding the end of the Deferral Period) shall be distributed in installments
or a lump sum in accordance with the Plan and as elected in the Participation
Agreement. Notwithstanding any of the foregoing, Deferred Account distributions
must begin no later than the April 1st after the calendar year in which the
Participant reaches age 701/2.

        Section 7.05    Distributions after Specific Future Year.    Subject to
Section 7.01 and Section 7.11 hereof, if a Participant has elected to defer
Eligible Compensation under the Plan until a stated future year, the account
balance of the Participant (determined as of the most recent Valuation Date
preceding such Deferral Period) shall be distributed in installments or a lump
sum in accordance with the Plan and as elected in the Participation Agreement.
Notwithstanding any

124

--------------------------------------------------------------------------------



of the foregoing, Deferred Account distributions must begin no later than the
April 1st after the calendar year in which the Participant reaches age 701/2.

        Section 7.06    Pre-Retirement Survivor Benefit.    If a Participant
dies prior to Retirement and prior to receiving full payment of his or her
Deferral Account(s), The Dow Chemical Company shall pay the remaining balance
(determined as of the most recent Valuation Date preceding such event) to the
Participant's Beneficiary or Beneficiaries (as the case may be) according to the
form elected by the Participant as a part of the Participation Agreement. If a
Participant was employed at a Company other than The Dow Chemical Company, such
Company shall pay the remaining balance of such deceased Participant's Deferral
Account in accordance with the preceding sentence, and The Dow Chemical Company
shall reimburse the Company for such payment. In the event that installment
payments are elected, The Dow Chemical Company shall continue to credit interest
on the unpaid balance of the Deferral Account subject to Section 6.02(a) hereof,
based on the Participant's investment elections. Participant's Beneficiary may
request acceleration of timing and form of payment by filing a written
designation with the Administrator within 60 days of the death of the
Participant, provided that such change shall not be effective until the
January 31st after the calendar year of the Participant's death.

        Section 7.07    Post-Retirement Survivor Benefit.    If a Participant
dies after Retirement and prior to receiving full payment of his or her Deferral
Account(s), The Dow Chemical Company shall pay the remaining balance (determined
as of the most recent Valuation Date preceding such event) to the Participant's
Beneficiary or Beneficiaries (as the case may be) according to the form elected
by the Participant as a part of the Participation Agreement. If a Participant
was employed at a Company other than The Dow Chemical Company, such Company
shall pay the remaining balance of such deceased Participant's Deferral Account
in accordance with the preceding sentence, and The Dow Chemical Company shall
reimburse such Company for such payments. In the event that installment payments
are elected, The Dow Chemical Company shall continue to credit interest on the
unpaid balance of the Deferral Account subject to Section 6.02(a) hereof, based
on the Participant's investment elections. Participant's Beneficiary may request
acceleration of timing and form of payment by filing a written designation with
the Administrator within 60 days of the death of the Participant, provided that
such change shall not be effective until the January 31st after the calendar
year of the Participant's death.

        Section 7.08    Disability.    If a Participant suffers a Disability,
the Participant's Deferred Amount shall cease, and The Dow Chemical Company (or,
a Company other than The Dow Chemical Company, if the Participant is employed at
a Company other than The Dow Chemical Company, subject to reimbursement by The
Dow Chemical Company) shall pay the benefit described in section 7.01.
Participant may request acceleration of timing and form of payment by filing a
written designation with the Administrator within 60 days of the determination
of Disability of the Participant, provided that such change shall not be
effective until the January 31st after the calendar year of the Participant's
Disability.

        Section 7.09    Termination of Employment.    In the event of
Termination of Employment which takes place prior to eligibility for Retirement,
The Dow Chemical Company (or, a Company other than The Dow Chemical Company, if
the Participant is employed at a Company other than The Dow Chemical Company,
subject to reimbursement by The Dow Chemical Company) shall pay the benefits
described in section 7.01 in a single lump sum payment as soon as practicable
after the Termination of Employment.

        Section 7.10    Merger, Joint Venture or Sale of Business
Exception.    Notwithstanding any of the foregoing, if the Termination of
Employment occurs as a direct result of a merger, joint venture or sale of a
subsidiary, division, business or other unit of any Company, or as a result of
transfer of the Participant to a non-participating subsidiary or joint venture,
as determined by the Administrator, the Administrator may, in its sole
discretion,

        (i)    elect to waive the lump sum distribution of benefits for an
entire class of affected employees transferring to the joint venture. In cases
where this election is made by the Administrator, the Participant's Base Salary
Deferrals shall cease and the Participant's Deferral Account shall remain
deferred, in accordance with the distribution elected in the Participation
Agreement, until the Participant's termination of employment from the joint
venture, provided however, the Participant is employed by the joint venture
until at least age 50; in cases where the Participant is not 50 years old at the
time of termination of employment from the entity, The Dow Chemical Company (or,
a Company other than The Dow Chemical Company, if the Participant is employed at
a Company other than The Dow Chemical Company, subject to reimbursement by The
Dow Chemical Company) shall pay to the Participant a lump sum termination
benefit equal to the balance of the Deferral Account as of the Valuation Date.
If any Company terminates its ownership interest in the joint venture, the
Participant's Deferral Account shall remain deferred, in accordance with the
distribution elected in the Participation Agreement, until the Participant's
termination of employment from the remaining joint venture partners, provided
however, the Participant is

125

--------------------------------------------------------------------------------



employed by the remaining joint venture partners until at least age 50; in cases
where the Participant is not 50 years old at the time of termination of
employment from the remaining joint venture partners, The Dow Chemical Company
(or, a Company other than The Dow Chemical Company, if the Participant is
employed at a Company other than The Dow Chemical Company, subject to
reimbursement by The Dow Chemical Company) shall pay to the Participant a lump
sum termination benefit equal to the balance of the Deferral Account as of the
Valuation Date.

        (ii)   elect to waive the lump sum distribution of benefits for an
entire class of affected employees of a sale. In cases where this election is
made by the Administrator, the Participant's Base Salary Deferrals shall cease
and the Participant's Deferral Account shall remain in effect until such time as
the benefits are distributed to Participants in accordance with the distribution
elected in the Participation Agreement, provided however, the Participant is
employed by the purchaser until at least age 50; in cases where the Participant
is not 50 years old at the time of termination of employment from the purchaser,
The Dow Chemical Company (or, a Company other than The Dow Chemical Company, if
the Participant is employed at a Company other than The Dow Chemical Company,
subject to reimbursement by The Dow Chemical Company) shall pay to the
Participant a lump sum termination benefit equal to the balance of the Deferral
Account as of the Valuation Date.

        (iii)  elect to permit the Performance Deferral for an entire class of
affected employees transferring to the joint venture. In cases where this
election is made by the Administrator, the award will be credited to the
Participant's Deferral Account and the Participant's Deferral Account shall
remain in effect until such time as benefits are distributed to Participants as
provided under Section 7.10 (i).

        (iv)  elect to permit the Performance Deferral for an entire class of
affected employees of a sale. In cases where this election is made by the
Administrator, the award will be credited to the Participant's Deferral Account
and the Participant's Deferral Account shall remain in effect until such time as
the benefits are distributed to Participants as provided under Section 7.10
(ii).

        Participants who retire or terminate after merger, joint venture or sale
of a subsidiary, division, business or other unit of any Company, or as a result
of transfer of the Participant to a non-participating subsidiary or joint
venture assume the personal responsibility to notify The Dow Chemical Company of
their status change. Failure to promptly notify The Dow Chemical Company may
result in the loss of earnings beyond the status change date.

        Section 7.11    Small Benefit Election.    Notwithstanding any of the
foregoing, in the event the sum of all benefits payable to the Participant or
Beneficiary(ies) is less than or equal to ten thousand dollars ($10,000), the
Administrator may, in its sole discretion, elect to pay such benefits in a
single lump sum. The Administrator may also, in its sole discretion, elect to
change monthly payments so they are at least three hundred dollars ($300) by
reducing the number of monthly installments.

        Section 7.12    Hardship Withdrawals.    Notwithstanding the provisions
of Section 7.01 and any Participation Agreement, a Participant's on-going
Deferred Amount shall cease and a Participant shall be entitled to early payment
of all or part of the balance in his or her Deferral Account(s) in the event of
an Unforeseeable Emergency, in accordance with this Section 7.12. A distribution
pursuant to this Section 7.12 may only be made to the extent reasonably needed
to satisfy the Unforeseeable Emergency need, and may not be made if such need is
or may be relieved (i) through reimbursement or compensation by insurance or
otherwise, (ii) by liquidation of the Participant's assets to the extent such
liquidation would not itself cause severe financial hardship, or (iii) by
cessation of participation in the Plan. An application for an early payment
under this Section 7.12 shall be made to the Administrator in such form and in
accordance with such procedures as the Administrator shall determine from time
to time. The determination of whether and in what amount and form a distribution
will be permitted pursuant to this Section 7.12 shall be made by the
Administrator.

        Section 7.13    Voluntary Early Withdrawal.    Notwithstanding the
provisions of Section 7.01 and any Participation Agreement, a Participant shall
be entitled to elect to withdraw all or a portion of the balance in his or her
Deferral Account(s) in accordance with this Section 7.13 by filing with the
Administrator such forms, in accordance with such procedures, as the
Administrator shall determine from time to time. The amount of this withdrawal
must be at least twenty five percent (25%) of the balance of the Deferral
Account, or $10,000.00, whichever is less. As soon as practicable after receipt
of such form by the Administrator, The Dow Chemical Company (or, a Company other
than The Dow Chemical Company, if the Participant is employed at a Company other
than The Dow Chemical Company, subject to reimbursement by The Dow Chemical
Company) shall pay an amount equal to ninety (90) percent of the amount elected
for withdrawal (determined as of the most recent Valuation Date preceding the
date such election is filed) to the electing Participant in a

126

--------------------------------------------------------------------------------



lump sum in cash, and the Participant shall forfeit the remaining ten
(10) percent of the amount elected for withdrawal. For future deferrals only,
all Participation Agreements previously filed by a Participant who elects to
make a withdrawal under this Section 7.13 shall be null and void after such
election is filed (including without limitation Participation Agreements with
respect to Plan Years or performance periods that have not yet been completed),
and such a Participant shall not thereafter be entitled to file any
Participation Agreements under the Plan with respect to the first Plan Year that
begins after such election is made.

        Section 7.14    Change of Control.    An Eligible Employee may, when
completing a Participation Agreement during the enrollment period, elect that,
if a Change of Control occurs, the Participant (or after the Participant's death
the Participant's Beneficiary) shall receive a lump sum payment of the balance
of the Deferral Account within thirty (30) days after the Change of Control.
This election may be changed only during a 30-day period ending on November 30
of each calendar year and shall apply to the entire Deferral Account both before
and after Retirement. The Deferral Account balance shall be determined as of the
most recent Valuation Date preceding the month in which Change of Control
occurs. All Participation Agreements previously filed by a Participant who
receives a distribution under this Section 7.14 shall be null and void
(including without limitation Participation Agreements with respect to Plan
Years or performance periods that have not yet been completed), and such a
Participant shall not thereafter be entitled to file any Participation
Agreements under the Plan with respect to the first Plan Year that begins after
such distribution is made.

        Section 7.15    Discretionary Company Contributions.    Any Company may
at any time contribute a discretionary Company contribution. The amount of the
discretionary contribution may vary from payroll period to payroll period
throughout the Plan Year, may be based on a formula which takes into account a
Participant's overall compensation, and otherwise may be subject to maximum or
minimum limitations. The Discretionary Contribution shall be credited to the
Deferral Account as soon as administratively feasible following the end of the
payroll period. The discretionary contribution shall be invested among the same
Hypothetical Investment Benchmarks as defined in 6.02 in the same proportion as
the elections made by the Participant governing the deferrals of the
Participant. The discretionary contribution shall be distributed to the
Participant according to the election made by the Participant governing his or
her deferrals. The vesting schedule shall be at the sole discretion of the Plan
Administrator.

        If a Participant is employed at a Company other than The Dow Chemical
Company, such Company shall pay or transfer to The Dow Chemical Company any
amounts designated as discretionary Company contributions for all such
Participants as of the date such discretionary Company contributions are
credited to a Participant's Deferral Account. The Dow Chemical Company shall
hold such amounts as part of the general assets of The Dow Chemical Company.

        Section 7.16    Withholding of Taxes.    Notwithstanding any other
provision of this Plan, any Company shall withhold from payments made hereunder
any amounts required to be so withheld by any applicable law or regulation.

ARTICLE VIII

BENEFICIARY DESIGNATION

        Section 8.01    Beneficiary Designation.    Each Participant shall have
the right, at any time, to designate any person, persons or entity as his or her
Beneficiary or Beneficiaries. A Beneficiary designation shall be made, and may
be amended, by the Participant by filing a written designation with the
Administrator, on such form and in accordance with such procedures as the
Administrator shall establish from time to time.

        Section 8.02    No Beneficiary Designation.    If a Participant or
Beneficiary fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant or his or her Beneficiary,
then the Participant's Beneficiary shall be deemed to be, in the following
order:

(a)to the spouse of such person, if any;

(b)to the children of such person, if any;

(c)to the beneficiary of any Company Paid Life Insurance of such person, if any;

(d)to the beneficiary of the Executive Life Insurance of such person, if any;

(e)to the beneficiary of any Company-sponsored life insurance policy for which
any Company pays all or part of the premium of such person, if any; or

(f)to the deceased person's estate.

127

--------------------------------------------------------------------------------





ARTICLE IX

AMENDMENT AND TERMINATION OF PLAN

        Section 9.01    Amendment.    The Board may at any time amend this Plan
in whole or in part, provided, however, that no amendment shall be effective to
decrease the balance in any Deferral Account as accrued at the time of such
amendment, nor shall any amendment otherwise have a retroactive effect.

        Section 9.02    Company's Right to Terminate.    The Board may at any
time terminate the Plan with respect to future Participation Agreements. The
Board may also terminate the Plan in its entirety at any time for any reason,
including without limitation if, in its judgment, the continuance of the Plan,
the tax, accounting, or other effects thereof, or potential payments thereunder
would not be in the best interests of The Dow Chemical Company, and upon any
such termination, The Dow Chemical Company shall pay to each Participant (or
shall transfer to a Company other than The Dow Chemical Company for payment if
the Participant is employed at a Company other than The Dow Chemical Company)
the benefits such Participant is entitled to receive under the Plan as monthly
installments over a three (3) year period commencing within ninety (90) days
(determined as of the most recent Valuation Date preceding the termination
date). Any Company may cease participation in the Plan for any reason by
notifying The Dow Chemical Company in writing at least 30 days prior to such
Company's cessation of participation. Payments to Participants of any such
Company will commence in accordance with the terms of the Plan.

ARTICLE X

MISCELLANEOUS

        Section 10.01    Unfunded Plan.    This Plan is intended to be an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
within the meaning of Sections 201, 301 and 401 of ERISA and therefore meant to
be exempt from Parts 2, 3 and 4 of Title I of ERISA. All payments pursuant to
the Plan shall first be made from the general assets of The Dow Chemical
Company, as the entity primarily liable for such payments, and no special or
separate fund shall be established or other segregation of assets made to assure
payment. As described above, if a Participant is employed at a Company other
than The Dow Chemical Company, such Company shall pay such Participant's
Deferral Account balance to such Participant according to the terms of the Plan,
and The Dow Chemical Company shall reimburse such Company for the amount of the
payment. In the event The Dow Chemical Company is insolvent or is otherwise
unable to make any required payment or reimbursement to a Participant or a
Company, the Company (other than The Dow Chemical Company) that employed such
Participant shall be secondarily liable for such payments from the general
assets of such Company. No Participant or other person shall have under any
circumstances any interest in any particular property or assets of The Dow
Chemical Company or any other Company as a result of participating in the Plan.
Notwithstanding the foregoing, The Dow Chemical Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of The Dow Chemical Company's creditors, to assist it in
accumulating funds to pay its obligations.

        Section 10.02    Nonassignability.    Except as specifically set forth
in the Plan with respect to the designation of Beneficiaries, neither a
Participant nor any other person shall have any right to commute, sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant's or any other person's
bankruptcy or insolvency.

        Section 10.03    Validity and Severability.    The invalidity or
unenforceability of any provision of this Plan shall not affect the validity or
enforceability of any other provision of this Plan, which shall remain in full
force and effect, and any prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

        Section 10.04    Governing Law.    The validity, interpretation,
construction and performance of this Plan shall in all respects be governed by
the laws of the State of Delaware, without reference to principles of conflict
of law, except to the extent preempted by federal law.

128

--------------------------------------------------------------------------------



        Section 10.05    Employment Status.    This Plan does not constitute a
contract of employment or impose on the Participant or any Company any
obligation for the Participant to remain an employee of such Company or change
the status of the Participant's employment or the policies of such Company and
its affiliates regarding termination of employment.

        Section 10.06    Underlying Incentive Plans and Programs.    Nothing in
this Plan shall prevent any Company from modifying, amending or terminating the
compensation or the incentive plans and programs pursuant to which Performance
Awards are earned and which are deferred under this Plan.

        Section 10.07    Severance.    Payments from the Executive Severance
Supplement equal to six months' Base Salary will be credited to the
Participant's Deferral Account subject to the same earnings methods and
distribution elections most recently elected by the Participant governing his or
her Base Salary deferrals. The Executive Severance Supplement for individuals
who do not have an established Deferral Account will be deemed to be invested
using the U.S. Treasury Note Hypothetical Investment Benchmark and a ten year
payout distribution election.

        Section 10.08    Successors of the Company.    The rights and
obligations of The Dow Chemical Company shall inure to the benefit of, and shall
be binding upon, the successors and assigns of The Dow Chemical Company.

        Section 10.09    Waiver of Breach.    The waiver by The Dow Chemical
Company of any breach of any provision of the Plan by the Participant shall not
operate or be construed as a waiver of any subsequent breach by the Participant.

        Section 10.10    Notice.    Any notice or filing required or permitted
to be given to The Dow Chemical Company under the Plan shall be sufficient if in
writing and hand-delivered, or sent by first class mail to the principal office
of The Dow Chemical Company, directed to the attention of the Administrator.
Such notice shall be deemed given as of the date of delivery, or, if delivery is
made by mail, as of the date shown on the postmark.

  By:       

--------------------------------------------------------------------------------


 
Its:
 
Vice-President
Environment, Health and Safety
Human Resources and Public Affairs


APPENDIX A

The Dow Chemical Company Stock Index Fund

125% of Ten Year Treasury Notes

Fidelity Equity Income Fund

Vanguard 500 Index Fund

T. Rowe Price Mid-Cap Growth Fund

Fidelity Low-Priced Stock Fund

Fidelity International Growth Collective Trust

Vanguard Balanced Index Fund

129

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10(p)

